FILED
                            NOT FOR PUBLICATION                              MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10455

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00350-GMN

  v.
                                                 MEMORANDUM *
CURTIS MARK GEBERS, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Curtis Mark Gebers, Jr., appeals from the district court’s judgment and

challenges the $889,415.71 restitution order imposed as part of his sentence

following his guilty-plea conviction for failure to appear, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 3146(a)(1). We dismiss.

      Gebers contends that the district court abused its discretion when it ordered

$889,415.71 in restitution without explaining adequately its reasoning and

methodology. He also contends that the district court erroneously included losses

that were not attributable to his conduct. Gebers acknowledges that he waived the

right to appeal the restitution order, but he argues that the waiver was not knowing

because he lacked sufficient notice of the amount of restitution to be ordered. We

review de novo whether a defendant has waived his right to appeal. See United

States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009).

      Contrary to Gebers’s contention, his plea agreement specified a maximum

amount of restitution to be ordered, and the court imposed restitution in that

amount. We accordingly dismiss the appeal. See United States v. Blitz, 151 F.3d

1002, 1006 (9th Cir. 1998).

      DISMISSED.




                                          2                                      11-10455